EXHIBIT 10.1

 

HELEN OF TROY LIMITED

AMENDED AND RESTATED

2008 STOCK INCENTIVE PLAN

 

1.                                      Purpose of the Plan

 

The purpose of the Plan is to (i) aid the Company and its Subsidiaries and
Affiliates in attracting, securing and retaining employees of outstanding
ability, (ii) attract consultants to provide services to the Company and its
Subsidiaries and Affiliates, as needed, and (iii) motivate such persons to exert
their best efforts on behalf of the Company and its Subsidiaries and its
Affiliates by providing incentives through the granting of Awards.  The Company
expects that it will benefit from the added interest, which such persons will
have in the welfare of the Company as a result of their proprietary interest in
the Company’s success.

 

2.                                      Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)                                 Act:  The Securities Exchange Act of 1934,
as amended, or any successor thereto.

 

(b)                                 Affiliate:  Any entity (i)  20% or more of
the voting equity of which is owned or controlled directly or indirectly by the
Company, or (ii) that had been a business, division or subsidiary of the
Company, the equity of which has been distributed to the Company’s shareholders,
even if the Company thereafter owns less than 20% of the voting equity.

 

(c)                                  Award:  An Option, Stock Appreciation Right
or Other Stock-Based Award granted pursuant to the Plan.

 

(d)                                 Award Agreement:  Any written or electronic
agreement, contract, or other instrument or document evidencing an Award granted
by the Committee hereunder, which does not require the signature of the Company
or the Participant.

 

(e)                                  Beneficial Owner or Beneficially Owned:  As
such term is defined in Rule 13d-3 under the Act (or any successor
rule thereto).

 

(f)                                   Board:  The Board of Directors of the
Company.

 

(g)                                  Change of Control:  The occurrence of any
of the following events:

 

(i)                                     any Person becomes the Beneficial Owner,
directly or indirectly, of more than forty percent (40%) of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (A) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (B) any acquisition by an entity pursuant to a

 

1

--------------------------------------------------------------------------------


 

reorganization, merger, amalgamation or consolidation, unless such
reorganization, merger, amalgamation or consolidation constitutes a Change of
Control under clause (ii) of this Section 2(g);

 

(ii)                                  the consummation of a reorganization,
merger, amalgamation or consolidation, unless following such reorganization,
merger, amalgamation or consolidation sixty percent (60%) or more of the
combined voting power of the then-outstanding voting securities of the entity
resulting from such reorganization, merger, amalgamation or consolidation
entitled to vote generally in the election of directors is then Beneficially
Owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the Beneficial Owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
amalgamation or consolidation;

 

(iii)                               the (A) approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company or (B) sale or
other disposition (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company and its Subsidiaries,
unless the successor entity existing immediately after such sale or disposition
is then Beneficially Owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the Beneficial Owners, respectively, of
the Outstanding Company Voting Securities immediately prior to such sale or
disposition;

 

(iv)                              during any period of twenty-four months (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(A) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 2(g)(i), (ii) or (iii) of
the Plan, (B) a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest subject to Rule 14a-11 of
Regulation 14A promulgated under the Act or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or (C) a director designated by any Person who is the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
the Outstanding Company Voting Securities) whose election by the Board or
nomination for election by the Company’s shareholders was approved in advance by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

 

Notwithstanding the foregoing, to the extent that any amount constituting
“non-qualified deferred compensation” under Section 409A of the Code would
become payable under this Plan by reason of a Change of Control, such amount
shall become payable only if the event constituting a Change of Control would
also constitute a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A of the Code.

 

(h)                                 Code:  The Internal Revenue Code of 1986, as
amended, or any successor thereto.

 

2

--------------------------------------------------------------------------------


 

(i)                                     Committee: The Compensation Committee of
the Board, or any successor thereto or other committee designated by the Board
to assume the obligations of the Committee hereunder, or if no such committee
shall be designated or in office, the Board.

 

(j)                                    Company:  Helen of Troy Limited, a
Bermuda company.

 

(k)                                 Confidential Information:  All knowledge and
information pertaining to the business of the Company and its Subsidiaries
obtained by a Participant from any source whatever as a result of his or her
Services to the Company and/or its Subsidiaries and which is not a matter of
public knowledge, including, without limitation, any confidential records,
documents, contracts, customer lists, writings, data or other information,
whether or not the same is in written or other recorded form.  Without limiting
the generality of the foregoing, Confidential Information shall be deemed to
include any information or knowledge which may now or hereafter be deemed a
trade secret of the Company and/or its Subsidiaries or information which relates
to the Company’s and/or its Subsidiaries’ personnel; present operations or
future planning with respect to suppliers or customers, the contents of any
Company or Subsidiary manual, practice or procedure, operating, revenue, expense
or other statistics; private or public debt or equity financing or concerning
any banking, accounting or financial matters; current or future advertising or
promotion plans or programs; applications to or matters pending or under the
jurisdiction of any regulatory agency or court, including those that are only
threatened; any system, program, procedure or administrative operations,
including those pertaining to any matter relative to computer operations of any
type; information of the type mentioned above or of any other type regarding
affiliates of the Company; present or future plans for the extension of the
present business or the commencement of new business by the Company and/or its
Subsidiaries.

 

(l)                                     Covered Employee:  An employee of the
Company or its Subsidiaries who may be deemed to be a covered employee within
the meaning of Section 162(m) of the Code.

 

(m)                             Disability:  Inability to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death, or can be expected
to last for a continuous period of not less than 12 months.  The determination
whether a Participant has suffered a Disability shall be made by the Committee
based upon such evidence as it deems necessary and appropriate.  A Participant
shall not be considered disabled unless he or she furnishes such medical or
other evidence of the existence of the Disability as the Committee, in its sole
discretion, may require.

 

(n)                                 Effective Date:  The date on which the Plan
takes effect, as defined pursuant to Section 28 of the Plan.

 

(o)                                 Fair Market Value:  As of any date that
requires the determination of the Fair Market Value of Shares under this Plan,
the value of a Share on such date of determination, calculated as follows:

 

(i)                                     If the Shares are then listed or
admitted to trading on a Nasdaq market system or a stock exchange which reports
closing sale prices, the Fair Market Value shall be the closing sale price on
such date on such Nasdaq market system or principal stock exchange on which the
Share is then listed or admitted to trading, or, if no closing sale price is
quoted on such day, then the Fair Market Value shall be the closing sale price
of the Share on such Nasdaq market system or such exchange on the immediately
preceding day on which a closing sale price is reported;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  If the Shares are not then listed or
admitted to trading on a Nasdaq market system or a stock exchange which reports
closing sale prices, the Fair Market Value shall be the average of the closing
bid and asked prices of the Share in the over-the-counter market on such date;
or

 

(iii)                               If neither clause (i) nor (ii) is applicable
as of such date, then the Fair Market Value shall be determined by the Board in
good faith and in using any reasonable method of evaluation, which determination
shall be conclusive and binding on all interested parties.

 

(p)                                 ISO:  An Option that is also an incentive
stock option granted pursuant to Section 7(d) of the Plan.

 

(q)                                 LSAR:  A limited stock appreciation right
granted pursuant to Section 8(d) of the Plan.

 

(r)                                    Other Stock-Based Awards:  Awards granted
pursuant to Section 9 of the Plan.

 

(s)                                   Option:  A stock option granted pursuant
to Section 7 of the Plan.

 

(t)                                    Option Price:  The purchase price per
Share of an Option, as determined pursuant to Section 7(a) of the Plan.

 

(u)                                 Participant:  An individual who is selected
by the Committee to participate in the Plan pursuant to Section 5 of the Plan.

 

(v)                                 Performance-Based Awards:  Other Stock-Based
Awards granted pursuant to Section 9(b) of the Plan.

 

(w)                               Person:  As such term is used for purposes of
Section 13(d)(3) or 14(d)(2) of the Act (or any successor section thereto).

 

(x)                                 Plan:  The Helen of Troy Limited Amended and
Restated 2008 Stock Incentive Plan, as amended from time to time.

 

(y)                                 Restricted Stock:  Restricted stock granted
pursuant to Section 9 of the Plan.

 

(z)                                  Restricted Stock Unit:  A restricted stock
unit representing a right to acquire a fixed number of Shares at a future date,
granted pursuant to Section 9 of the Plan.

 

(aa)                          Securities Act:  The Securities Act of 1933, as
amended, or any successor thereto.

 

(bb)                          Service:  Services rendered to the Company or any
of its Subsidiaries as an employee or consultant.

 

(cc)                            Shares:  Common shares, par value $0.10 per
Share, of the Company, as adjusted pursuant to Section 10 of the Plan.

 

4

--------------------------------------------------------------------------------


 

(dd)                          Stock Appreciation Right:  A stock appreciation
right granted pursuant to Section 8 of the Plan.

 

(ee)                            Subsidiary:  A subsidiary corporation, as
defined in Section 424(f) of the Code (or any successor section thereto).

 

(ff)                              Termination of Service: A Participant’s
termination of service with the Company, its Subsidiaries and Affiliates.  A
Termination of Service of an employee of the Company or any Subsidiary shall not
be deemed to have occurred in the case of sick leave, military leave or any
other leave of absence, in each case approved by the Committee or in the case of
transfers between locations of the Company or its Subsidiaries.  In the case of
a U.S. taxpayer who is a “specified employee” (as defined under Section 409A of
the Code), an Award which is considered non-qualified deferred compensation (as
defined under Section 409A of the Code) which is otherwise distributable upon a
Termination of Service (which is also a Separation from Service as such term is
defined under Section 409A of the Code) may not be made before the first day of
the seventh month after the date of the Separation from Service (or, if earlier,
the date of death of the Participant).

 

3.                                      Shares Subject to the Plan

 

(a)                                 The maximum number of Shares with respect to
which Awards may be granted under the Plan shall be 3,750,000 (subject to
adjustment in accordance with the provisions of Section 10 hereof), whether
pursuant to ISOs or otherwise.  Of that number, not more than 3,750,000 Shares
(subject to adjustment in accordance with the provisions of Section 10 hereof)
will be available for grants under the Plan of ISOs pursuant to
Section 7(d) hereof.  The maximum number of Shares with respect to which Awards
of any and all types may be granted during a calendar year to any Participant
shall be limited, in the aggregate, to 1,000,000 Shares (subject to adjustment
in accordance with the provisions of Section 10 hereof).  The Shares may
consist, in whole or in part, of authorized and unissued Shares or treasury
Shares, including Shares acquired by purchase in the open market or in private
transactions.  If any Awards are forfeited, cancelled, terminated, exchanged or
surrendered or such Award is settled in cash or otherwise terminates without a
distribution of Shares to the Participant, any Shares counted against the number
of Shares reserved and available under the Plan with respect to such Award
shall, to the extent of any such forfeiture, settlement, termination,
cancellation, exchange or surrender, again be available for Awards under the
Plan.

 

(b)                                 To the extent permitted by applicable law or
any stock exchange rule, Shares issued in assumption of, or in substitution for,
any outstanding awards pursuant to Section 10(e) hereof of any entity acquired
in any form of combination by the Company or an Affiliate shall not be counted
against Shares available for grant pursuant to this Plan.  Additionally, to the
extent permitted by applicable law or any stock exchange rule, in the event that
a company acquired by (or combined with) the Company or an Affiliate has shares
available under a pre-existing plan approved by its shareholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the shareholders of the entities party to such
acquisition or combination) may, at the discretion of the Committee, be used for
Awards under the Plan in lieu of awards under the applicable pre-existing plan
of the other company and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or

 

5

--------------------------------------------------------------------------------


 

combination, and shall only be made to individuals who were not employees or
directors of the Company or any Affiliate in existence prior to such acquisition
or combination.

 

4.                                      Administration

 

(a)                                 The Plan shall be administered by the
Committee, which may delegate its duties and powers in whole or in part to any
subcommittee thereof.  If necessary to satisfy the requirements of
Section 162(m) of the Code and/or Rule 16b-3 promulgated under the Act, the
Committee shall consist solely of at least two individuals who are each
“non-employee directors” within the meaning of Rule 16b-3 under the Act (or any
successor rule thereto), “outside directors” within the meaning of
Section 162(m) of the Code (or any successor section thereto) and satisfy all
applicable independence requirements set forth in any applicable stock exchange
or market or quotation system in which the Shares are then traded, listed or
quoted.  Except as required by Section 162(m) of the Code or Rule 16b under the
Act, any action permitted to be taken by the Committee may be taken by the
Board, in its discretion; provided however that, to the extent required by any
stock exchange or market or quotation system on which the Shares are traded,
listed or quoted, any Award approved by the Board shall also have been approved
by a majority of the Company’s independent directors (within the meaning of such
exchange or market or quotation system).  The Committee may also delegate to a
committee consisting of employees of the Company the authority to authorize
transfers, establish terms and conditions upon which transfers may be made and
establish classes of options eligible to transfer options, as well as to make
other determinations with respect to option transfers.

 

(b)                                 The Committee is authorized to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, to make any other determinations that it deems necessary or desirable for
the administration of the Plan, and to take the following actions, in each case
subject to and consistent with the provisions of the Plan:

 

(i)                                     to select Participants to whom Awards
may be granted;

 

(ii)                                  to determine the type or types of Awards
to be granted to each Participant;

 

(iii)                               to determine the type and number of Awards
to be granted, the number of Shares to which an Award may relate, the terms and
conditions of any Award granted under the Plan (including, but not limited to,
any exercise price, grant price, or purchase price, and any bases for adjusting
such exercise, grant or purchase price, any restriction or condition, any
schedule for lapse of restrictions or conditions relating to transferability or
forfeiture, exercisability, or settlement of an Award, and waiver or
accelerations thereof, extension of the period of time during which Participant
may exercise Options previously granted or to permit the continued vesting of
Awards following a Participant’s Termination of Service, and waivers of
performance conditions relating to an Award, based in each case on such
considerations as the Committee shall determine), and all other matters to be
determined in connection with an Award;

 

(iv)                              to determine whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Shares, other Awards, or other property, or an Award
may be cancelled, forfeited, exchanged, or surrendered;

 

6

--------------------------------------------------------------------------------


 

(v)                                 to take any action consistent with the terms
of the Plan, either before or after an Award has been granted, as the Committee
deems necessary or advisable to comply with any government laws or regulatory
requirements of a non-U.S. jurisdiction, including but not limited to, modifying
or amending the terms and conditions governing any Awards, establishing any
local country plans as sub-plans to the Plan or to conform with or take
advantage of governmental requirements, statutes or regulations;

 

(vi)                              to prescribe the form of each Award Agreement,
which need not be identical for each Participant;

 

(vii)                           to correct any defect or supply any omission or
reconcile any inconsistency in the Plan and to construe and interpret the Plan
and any Award, rules and regulations, Award Agreement, or other instrument
hereunder, in each case, in the manner and to the extent the Committee deems
necessary or desirable;

 

(viii)                        to approve any repurchase of Shares pursuant to
Section 42A of the Companies Act 1981 of Bermuda where a Participant wishes to
effect payment of (A) an exercise of an Award or (B) payment of taxes pursuant
to Section 4(d) below by delivery of Shares; and

 

(ix)                              to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

 

(c)                                  Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).  Determinations made by the Committee
under the Plan need not be uniform and may be made selectively among
Participants, whether or not such Participants are similarly situated.

 

(d)                                 The Committee shall require payment of any
amount it may determine to be necessary to withhold for federal, state, local or
other taxes as a result of the grant, vesting or the exercise of an Award.  With
the approval of the Committee, the Participant may elect to pay a portion or all
of such withholding taxes by (i) delivery of Shares or (ii) having Shares
withheld by the Company from any Shares that would have otherwise been received
by the Participant.  The number of Shares so delivered or withheld shall have an
aggregate Fair Market Value on the date of the exercise of an Award sufficient
to satisfy the applicable withholding taxes.  In addition, with the approval of
the Committee, a Participant may satisfy any additional tax that the Participant
elects to have the Company withhold by delivering to the Company or its
designated representative Shares already owned by the Participant or, in the
case of Shares acquired through an employee benefit plan sponsored by the
Company or its Subsidiaries, Shares held by the Participant for more than six
months.

 

(e)                                  If the chief executive officer of the
Company is a member of the Board, upon recommendation of the Committee, the
Board by specific resolution may constitute such chief executive officer as a
committee of one which shall, subject to the terms and conditions of such
resolution, have the authority to grant Awards of up to an aggregate of 350,000
Shares (subject to adjustment in accordance with the provisions of Section 10
hereof) in each calendar year to Participants who are not subject to the
rules promulgated under Section 16 of the Act (or any

 

7

--------------------------------------------------------------------------------


 

successor section thereto) or Covered Employees; provided, however, that such
chief executive officer shall notify the Committee of any such grants made
pursuant to this Section 4.

 

(f)                                   Notwithstanding the foregoing, a Repricing
(as defined below) is prohibited without prior shareholder approval.  Subject to
compliance with the provisions of the immediately preceding sentence regarding a
Repricing, the Committee may, at any time or from time to time: (i) authorize
the Company, with the consent of the respective Participants, to issue new
Awards in exchange for the surrender and cancellation of any or all outstanding
Awards or (ii) buy from a Participant an Award previously granted with payment
in cash, Shares (including Restricted Stock) or other consideration, based on
such terms and conditions as the Committee and the Participant may agree.  For
purposes of the Plan, “Repricing” means any of the following or any other action
that has the same purpose and effect: (A) lowering the exercise price of an
outstanding Option or SAR granted under the Plan after it is granted or
(B) canceling an outstanding Award granted under the Plan at a time when its
exercise or purchase price exceeds the then Fair Market Value of the stock
underlying such outstanding Award, in exchange for another Award or a cash
payment, unless the cancellation and exchange occurs in connection with a
merger, amalgamation, consolidation, sale of substantially all the Company’s
assets, acquisition, spin-off or other similar corporate transaction.

 

(g)                                  Shares issues pursuant to an Award shall,
subject to the terms hereof, be purchased for such consideration, paid for at
such times, by such methods, and in such forms, including cash, share
repurchase, option cancellation, Participant services or other consideration, as
the Committee shall determine.

 

5.                                      Eligibility

 

Employees of the Company, its Subsidiaries and Affiliates, who are from time to
time responsible for, or contribute to, the management, growth and protection of
the business of the Company and its Affiliates, and consultants to the Company
and its Subsidiaries, are eligible to be granted Awards under the Plan. 
Participants shall be selected from time to time by the Committee, in its sole
discretion, from among those eligible, and the Committee shall determine, in its
sole discretion, the number of Shares to be covered by the Awards granted to
each Participant.  Notwithstanding any provisions of the Plan to the contrary,
an Award may be granted to an employee or consultant, in connection with his or
her hiring or retention prior to the date the employee or consultant first
performs services for the Company or a Subsidiary; provided, however, that any
such Award shall not become vested prior to the date the employee or consultant
first performs such services.

 

6.                                      Limitations

 

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

7.                                      Terms and Conditions of Options

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified, incentive or other stock options for federal income tax purposes,
as evidenced by the related Award Agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:

 

8

--------------------------------------------------------------------------------


 

(a)                                 Option Price.  The Option Price per Share
shall be determined by the Committee, but shall not be less than 100% of the
Fair Market Value of the Shares on the date an Option is granted.

 

(b)                                 Exercisability.  Options granted under the
Plan shall be exercisable at such time and upon such terms and conditions as may
be determined by the Committee, but in no event shall an Option be exercisable
more than ten years after the date it is granted.

 

(c)                                  Exercise of Options.  Except as otherwise
provided in the Plan or in an Award Agreement, an Option may be exercised for
all, or from time to time any part, of the Shares for which it is then
exercisable.  For purposes of Section 7 of the Plan, the exercise date shall be
the date the Company receives a written notice of exercise in accordance with
the terms of the Award Agreement and full payment for the Shares with respect to
which the Option is exercised, together with (i) any other agreements required
by the terms of the Plan and/or Award Agreement or as required by the Committee,
and (ii) payment by the Participant of all payroll, withholding or income taxes
incurred in connection with such Option exercise (or arrangements for the
collection or payment of such tax satisfactory to the Committee are made).  The
purchase price for the Shares as to which an Option is exercised shall be paid
to the Company in full at the time of exercise at the election of the
Participant (A) in cash, (B) in Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided, that, such Shares
have been held by the Participant for no less than six months, (C) partly in
cash and partly in such Shares, (D) through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount equal to
the aggregate Option Price for the Shares being purchased, (E) through having
Shares withheld by the Company from any Shares that would have otherwise been
received by the Participant or (F) through such other means as shall be
prescribed in the Award Agreement.

 

(d)                                 ISOs.  The Committee may grant Options under
the Plan that are intended to be ISOs.  Such ISOs shall comply with the
requirements of Section 422 of the Code (or any successor section thereto).  If
the aggregate Fair Market Value of the Shares (determined as of the respective
date or dates of grant) for which ISOs are granted under the Plan (or any other
stock incentive plan of the Company or Subsidiaries) are exercisable for the
first time by a Participant during any calendar year exceeds $100,000, the
portion of the Option not exceeding $100,000, to the extent of whole Shares,
will be treated as an ISO and the remaining portion of the Option will be
treated as a non-statutory stock option.  The preceding sentence will be applied
by taking Options into account in the order in which they were granted.  Unless
otherwise permitted under Section 422 of the Code (or any successor section
thereto), no ISO may be granted to any Participant who at the time of such
grant, owns more than 10% of the total combined voting power of all classes of
stock of the Company or of any Subsidiary, unless (i) the Option Price for such
ISO is at least 110% of the Fair Market Value of a Share on the date the ISO is
granted and (ii) the date on which such ISO terminates is a date not later than
the day preceding the fifth anniversary of the date on which the ISO is
granted.  Any Participant who disposes of Shares acquired upon the exercise of
an ISO either (i) within two years after the date of grant of such ISO or
(ii) within one year after the transfer of such Shares to the Participant, shall
notify the Company of such disposition and of the amount realized upon such
disposition.  Notwithstanding Section 5 of the Plan, ISOs may be granted solely
to employees of the Company and its Subsidiaries.

 

(e)                                  Exercisability Upon Termination of Service
by Death or Disability.  Upon a Termination of Service by reason of death or
Disability, the Option may be exercised within one year following the date of
death or Termination of Service due to Disability (subject to any earlier

 

9

--------------------------------------------------------------------------------


 

termination of the Option as provided by its terms), by the Participant in the
case of Disability, or in the case of death, by the Participant’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but in any case only to the extent the Participant was entitled to exercise the
Option on the date of his or her Termination of Service by death or Disability. 
To the extent that he or she was not entitled to exercise such Option at the
date of his or her Termination of Service by death or Disability, or if he or
she does not exercise such Option (which he or she was entitled to exercise)
within the time specified herein, the Option shall terminate.  Notwithstanding
anything to the contrary herein, the Committee may at any time and from time to
time prior to the termination of an Option, with the consent of the Participant,
extend the period of time during which the Participant may exercise his or her
Option following the date of Termination of Service due to death or Disability;
provided, however, that the maximum period of time during which an Option shall
be exercisable following the date of Termination of Service due to death or
Disability shall not exceed the original term of such Option as set forth in the
Award Agreement and that notwithstanding any extension of time during which an
Option may be exercised, such Option, unless otherwise amended by the Committee,
shall only be exercisable to the extent the Participant was entitled to exercise
the Option on the date of Termination of Service due to death or Disability.

 

(f)                                   Effect of Other Termination of Service. 
Upon a Termination of Service for any reason (other than death or Disability),
an unexercised Option may thereafter be exercised during the period ending 90
days after the date of such Termination of Service, but only to the extent to
which such Option was vested and exercisable at the time of such Termination of
Service.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, either by prior written agreement with the Participant or upon the
occurrence of a Termination of Service, accelerate the vesting of unvested
Options held by a Participant if such Participant’s Termination of Service is
without “cause” (as such term is defined by the Committee in its sole
discretion) by the Company or extend the period of time during which the
Participant may exercise his or her Option following the date of Termination of
Service; provided, however, that the maximum period of time during which an
Option shall be exercisable following the date of Termination of Service shall
not exceed the original term of such Option as set forth in the Award Agreement
and that notwithstanding any extension of time during which an Option may be
exercised, such Option, unless otherwise determined by the Committee, shall only
be exercisable to the extent the Participant was entitled to exercise the Option
on the date of Termination of Service.

 

(g)                                  Nontransferability of Stock Options. 
Except as otherwise provided in this Section 7(g), an Option shall not be
transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and during the lifetime of a Participant an Option shall be
exercisable only by the Participant.  An Option exercisable after the death of a
Participant or a transferee pursuant to the following sentence may be exercised
by the legatees, personal representatives or distributees of the Participant or
such transferee.  The Committee may, in its discretion, authorize all or a
portion of the Options previously granted or to be granted to a Participant,
other than ISOs, to be on terms which permit irrevocable transfer for no
consideration by such Participant to any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, of the Participant, any trust
in which these persons have more than 50% of the beneficial interest, any
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than 50% of the voting interests (“Eligible Transferees”), provided that
(i) the Award Agreement pursuant to which such options are granted must be
approved by the Committee, and must expressly provide for transferability in a
manner consistent with this Section 7(g) and (ii) subsequent transfers of
transferred Options shall be prohibited

 

10

--------------------------------------------------------------------------------


 

except those in accordance with the first sentence of this Section 7(g).  The
Committee may, in its discretion, amend the definition of Eligible Transferees
to conform to the coverage rules of Form S-8 under the Securities Act (or any
comparable or successor registration statement) from time to time in effect. 
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer.  The
events of Termination of Service of Sections 7(e) and 7(f) hereof shall continue
to be applied with respect to the original Participant, following which the
options shall be exercisable by the transferee only to the extent, and for the
periods specified, in Sections 7(e) and 7(f).

 

8.                                      Terms and Conditions of Stock
Appreciation Rights

 

(a)                                 Grants.  The Committee also may grant a
Stock Appreciation Right, independent of an Option, with respect to Shares that
are traded or listed on an established stock exchange or market or quotation
system.

 

(b)                                 Terms.  The exercise price per Share of a
Stock Appreciation Right shall be an amount determined by the Committee but in
no event shall such amount be less than the greater of (i) the Fair Market Value
of a Share on the date the Stock Appreciation Right is granted and (ii) an
amount permitted by applicable laws, rules, by-laws or policies of regulatory
authorities or stock exchanges or market or quotation systems.  Each Stock
Appreciation Right granted independent of an Option shall entitle a Participant
to exercise the Stock Appreciation Right in whole or in part and, upon such
exercise, to receive from the Company an amount equal to (i) the excess of
(A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the portion
of the Stock Appreciation Right so exercised.  The date a notice of exercise is
received by the Company shall be the exercise date.  Payment shall be made in
cash, Shares or a combination of cash and Shares, as determined by the
Committee.  Stock Appreciation Rights may be exercised from time to time upon
actual receipt by the Company of written notice of exercise stating the number
of Shares with respect to which the Stock Appreciation Right is being exercised.

 

(c)                                  Limitations.  The Committee may impose, in
its discretion, such conditions upon the exercisability or transferability of
Stock Appreciation Rights as it may deem fit.

 

(d)                                 Limited Stock Appreciation Rights.  The
Committee may grant LSARs that are exercisable upon the occurrence of specified
contingent events.  Such LSARs may provide for a different method of determining
appreciation, may specify that payment will be made only in cash as soon as
practicable after the occurrence of the specified contingent event and may
provide that any related Awards are not exercisable while such LSARs are
exercisable.  Unless the context otherwise requires, whenever the term “Stock
Appreciation Right” is used in the Plan, such term shall include LSARs.

 

9.                                      Other Stock-Based Awards

 

(a)                                 Generally.  The Committee, in its sole
discretion, may grant Awards of unrestricted Shares, Restricted Stock,
Restricted Stock Units and other Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares
(collectively, “Other Stock-Based Awards”).  Such Other Stock-Based Awards shall
be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives.  Other Stock-Based Awards may be granted alone or in

 

11

--------------------------------------------------------------------------------


 

addition to any other Awards granted under the Plan.  Subject to the provisions
of the Plan, the Committee shall determine (i) to whom and when Other
Stock-Based Awards will be made, (ii) the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards, (iii) whether such
Other Stock-Based Awards shall be settled in cash, Shares or a combination of
cash and Shares, and (iv) all other terms and conditions of such Awards
(including, without limitation, the vesting provisions thereof).

 

(b)                                 Performance-Based Awards.  Notwithstanding
anything to the contrary herein, certain Other Stock-Based Awards granted under
this Section 9 may be granted to Covered Employees in a manner that will enable
the Company to deduct any amount paid by the Company under Section 162(m) of the
Code (or any successor section thereto) (“Performance-Based Awards”).  A Covered
Employee’s Performance-Based Award shall be determined based on the attainment
of one or more pre-established, objective performance goals established in
writing by the Committee, for a performance period established by the Committee,
(x) at a time when the outcome for that performance period is substantially
uncertain and (y) not later than 90 days after the commencement of the
performance period to which the performance goal relates, but in no event after
25% of the relevant performance period has elapsed.

 

(i)                                     Performance Goals.  The performance
goals shall be based upon one or more (or any combination) of the following
criteria, which may be Company-wide, on an individual basis, a consolidated
basis or otherwise: (A) earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (B) net income;
(C) operating income; (D) earnings from continuing operations; (E) earnings per
Share (whether basic or fully diluted); (F) book value per Share; (G) expense
management; (H) return on investment before or after the cost of capital;
(I) improvements in capital structure; (J) growth measures (including, but not
limited to, sales, net income, cash flow or earnings per share); (K) maintenance
or improvement of profit margins; (L) stock price; (M) market share;
(N) revenues or sales; (O) costs; (P) cash flow; (Q) cash flow productivity;
(R) free cash flow; (S) working capital; (T) changes in net assets (whether or
not multiplied by a constant percentage intended to represent the cost of
capital); (U) return measures (including, but not limited to, return on assets,
capital, invested capital, equity, sales or revenue); (V) debt reduction;
(W) reductions in the Company’s overhead ratio; (X) expenses to sales ratio; and
(Y) total shareholder return.  The foregoing criteria may relate to the Company,
one or more of its Affiliates, Subsidiaries or one or more of its divisions,
geography, business units, segments, products, product lines, partnerships,
joint ventures, minority investments (except with respect to total shareholder
return and earnings per share criteria), or any combination thereof, or may be
determined or applied on an absolute or relative basis, a consolidated basis, an
adjusted basis, or as compared to the performance of a published or special
index, including, but not limited to, the Standard & Poor’s 500 Stock Index, the
Nasdaq Market index, the Russell 2000 index or a group of comparable companies,
or any combination thereof.   Performance goals need not, however, be based upon
any increase or positive result under the foregoing criteria and could include,
for example, maintaining the status quo or limiting economic losses.

 

(ii)                                  Committee Discretion to Determine
Performance Goals.  The Committee shall determine whether, with respect to a
performance period, the applicable performance goals have been met with respect
to a given Covered Employee and, if they have, to so certify and ascertain the
amount of the applicable Performance-Based Award.  No Performance-Based Awards
will be paid for such performance period until such certification is made by the
Committee.  The amount of the Performance-Based Award actually paid to a given
Covered Employee may be less than the amount determined by

 

12

--------------------------------------------------------------------------------


 

the applicable performance goal formula, at the discretion of the Committee. 
The amount of the Performance-Based Award determined by the Committee for a
performance period shall be paid to the Covered Employee at such time as
determined by the Committee, in its sole discretion after the end of such
performance period; provided, however, that a Covered Employee may, if and to,
the extent permitted by the Committee and consistent with the provisions of
Sections 162(m) and 409A of the Code, elect to defer payment of a
Performance-Based Award. In addition, to the degree consistent with
Section 162(m) of the Code, the performance goals may be calculated without
regard to extraordinary items or accounting changes.  For example (without
limiting the adjustments to any of the following), to the degree consistent with
Section 162(m) of the Code, the Committee may specify, in its sole discretion,
at the time the performance goals are set, the manner of adjustment of any
performance goal to the extent necessary to prevent dilution or enlargement of
any award as a result of extraordinary events or other circumstances, as
determined by the Committee, or to exclude the effects of (A) extraordinary,
unusual, or non-recurring items, (B) changes in applicable laws, regulations, or
accounting principles, (C) currency fluctuations, (D) discontinued operations,
(E) non-cash items, such as amortization, depreciation, reserves, or asset
impairments, (F) any recapitalization, restructuring, reorganization, merger,
acquisition, divestiture, consolidation, spin-off, split-up, combination,
liquidation, dissolution, sale of assets, or other similar corporate
transaction, including expenses incurred in connection therewith, or
(G) litigation charges.

 

(c)                                  Terms and Conditions of Restricted Stock
and Restricted Stock Units.

 

(i)                                     Grant.  Each grant of Restricted Stock
and Restricted Stock Units shall be evidenced by an Award Agreement in form
approved by the Committee.  The vesting of a Restricted Stock Award or
Restricted Stock Unit granted under the Plan may be conditioned upon the
completion of a specified period of employment with the Company or a Subsidiary,
upon attainment of specified performance goals, and/or upon such other criteria
as the Committee may determine in its sole discretion.

 

(ii)                                  Receipt of Restricted Stock.  As soon as
practicable after an Award of Restricted Stock has been made to a Participant,
there shall be registered in the name of such Participant or of a nominee the
number of Shares of Restricted Stock so awarded.  Except as provided in the
applicable Award Agreement, no Shares of Restricted Stock may be assigned,
transferred or otherwise encumbered or disposed of by the Participant until such
Shares have vested in accordance with the terms of such Award Agreement.  If and
to the extent that the applicable Award Agreement so provides, a Participant
shall have the right to vote and receive dividends on the Shares of Restricted
Stock granted to him or her under the Plan.  Unless otherwise provided in the
applicable Award Agreement, any Shares received as a dividend or bonus issue on
such Restricted Stock or in connection with a stock split or division of the
Shares of Restricted Stock shall be subject to the same restrictions as the
Restricted Stock.

 

(iii)                               Payments Pursuant to Restricted Stock
Units.  Restricted Stock Units may not be assigned, transferred or otherwise
encumbered or disposed of by the Participant until such Restricted Stock Units
have vested in accordance with the terms of the applicable Award Agreement. 
Upon the vesting of the Restricted Stock Unit, certificates for Shares shall be
delivered to the Participant or his legal representative on the last business
day of the calendar quarter in which such vesting event occurs or as soon
thereafter as practicable (but not later than the 15th day of the third month
following the

 

13

--------------------------------------------------------------------------------


 

last day of the Company’s taxable year in which such Restricted Stock Units
vest), in a number equal to the Shares covered by the Restricted Stock Unit.

 

(iv)                              Effect of Termination of Service.  Upon a
Termination of Service for any reason, the Participant shall only be entitled to
the Restricted Stock or Restricted Stock Units vested at the time of such
Termination of Service, and the Participant’s unvested Restricted Stock and
Restricted Stock Units shall be forfeited.  Notwithstanding the foregoing, the
Committee may, in its sole discretion, either by prior written agreement with
the Participant or upon the occurrence of a Termination of Service, accelerate
the vesting of unvested Restricted Stock or Restricted Stock Units held by the
Participant if such Participant’s Termination of Service is without “cause” (as
such term is defined by the Committee in its sole discretion) by the Company or,
if a Restricted Stock Award or Restricted Stock Unit granted under the Plan is
conditioned upon a specified period of employment with the Company,  permit the
continued vesting of the Restricted Stock or Restricted Stock Units during a
period of time following the date of Termination of Service to satisfy such
condition; provided, however, that the maximum period of time during which the
Restricted Stock or Restricted Stock Units continue to vest following the date
of Termination of Service shall not exceed the original term of such Restricted
Stock or Restricted Stock Units as set forth in the Award Agreement; provided
further, that (i) with respect to Awards granted to Covered Employees that are
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code such acceleration must be done in a manner that complies with
Section 162(m) of the Code and (ii) any continuation of vesting of Awards as
contemplated herein shall be implemented in compliance with Section 409A of the
Code and in a manner that is exempt from Section 457 of the Code.

 

10.                               Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)                                 Adjustments upon Changes in Capitalization. 
Subject to any required action by the shareholders of the Company, the number
and type of Shares covered by each outstanding Award, and the number and type of
Shares which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation, expiration or forfeiture of an Award, as well as the exercise or
purchase price, shall be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a stock split, spin-off, rights
offering, large nonrecurring cash dividend, reverse stock split or combination
or the payment of a stock dividend (but only on the Company’s common shares) or
reclassification of the Company’s common shares or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company (other than increases pursuant to the issuance of
Other Stock-Based Awards under Section 9 of the Plan).  Such adjustments and any
other adjustments the Committee determines to be equitable shall be made by the
Committee in its sole discretion, which adjustment shall be final, binding and
conclusive.  Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Sections
1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Section 409A of the Code.  Except
as expressly provided herein, no issuance by the Company of shares of stock of
any class or securities convertible into shares of stock of any class, shall
affect, and no adjustment by

 

14

--------------------------------------------------------------------------------


 

reason thereof shall be made with respect to, the number or price of Shares
subject to the Plan or an Award.

 

(b)                                 Adjustments upon Reorganization.

 

(i)                                     In the event of a Reorganization, then
the Committee may, in its sole discretion, provide (A) that Awards will be
settled in cash rather than Shares, (B) that Awards will become immediately
vested and non-forfeitable and exercisable (in whole or in part) and will expire
after a designated period of time to the extent not then exercised, (C) that
Awards will be assumed by another party to a transaction or otherwise be
equitably converted or substituted in connection with such transaction, (D) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Shares, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (E) that performance targets and performance periods for
Performance-Based Awards will be modified, consistent with Section 162(m) of the
Code where applicable, (F) that, upon written notice to a Participant, all of
the Participant’s unexercised and/or unvested Awards will terminate immediately
prior to the consummation of such Reorganization unless exercised by the
Participant (to the extent then exercisable) within a specified period following
the date of such notice, or (G) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

 

(ii)                                  The term “Reorganization” as used in this
Section 10(b) shall mean any corporate event or transaction involving the
Company (including, without limitation, any reorganization, recapitalization,
combination or exchange of shares, statutory merger, statutory amalgamation,
statutory consolidation, sale of all or substantially all of the assets of the
Company, or sale, pursuant to an agreement with the Company, of securities of
the Company pursuant to which the Company is or becomes a wholly-owned
subsidiary of another company after the effective date of the Reorganization or
any transaction described in Section 10(a).

 

(iii)                               Any adjustments made pursuant to this
Section 10(b) shall be subject to the provisions of Section 14(b) and, to the
extent constituting a Change of Control, Section 10(c).

 

(c)                                  Change of Control.  The provisions of this
Section 10(c) shall apply in the event there occurs a Change of Control.

 

(i)                                      Awards Assumed or Substituted by
Surviving Entity. Subject to Section 27 and unless otherwise provided in an
Award Agreement, with respect to Awards assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change of
Control, if within one year after the effective date of the Change of Control
(or such other period set forth in the Award Agreement or other agreement,
including prior thereto if applicable), a Participant’s employment is
involuntarily terminated other than for cause or by that Participant for good
reason under the circumstances specified in the Award Agreement or other
agreement, then (A) all of that Participant’s outstanding Options or SARs shall
immediately vest and become fully exercisable and may thereafter be exercised
for one year (or the period of time set forth in the Award Agreement or other
agreement), but in no event later than the expiration date of the Option or SAR,
as applicable, (B) all time-based vesting restrictions on that

 

15

--------------------------------------------------------------------------------


 

Participant’s outstanding Awards shall lapse and become fully vested, and
(C) the payout level under all of that Participant’s Awards that vest in whole
or in part based on performance conditions that were outstanding immediately
before the effective time of the Change of Control shall be determined and
deemed to have been earned as of the date of termination based upon achievement
of relevant performance goals or based on performance at the “target” level
(either in full or pro rata based upon the length of time (in days) within the
performance period that has elapsed prior to the date of termination of
employment), and any limitations or other restrictions shall lapse and there
shall be a payout to such Participant within 60 days following the date of
termination of employment (unless a later date is required under Section 409A of
the Code).

 

(ii)                                   Awards not Assumed or Substituted by
Surviving Entity. Subject to Section 27 and unless otherwise provided in an
Award Agreement, upon the occurrence of a Change of Control, and except with
respect to any Awards assumed by the surviving entity or otherwise equitably
converted or substituted in connection with the Change of Control in a manner
approved by the Committee as provided in Section 10(c)(c)(i): (A) outstanding
Options or SARs shall immediately vest and become fully exercisable and may
thereafter be exercised for the period of time set forth in the Award Agreement
or other agreement, but in no event later than the expiration date of the Option
or SAR, as applicable, (B) time-based vesting restrictions on outstanding Awards
shall lapse and become fully vested, and (C) the payout level attainable under
outstanding Awards that vest in whole or in part based on performance conditions
shall be determined and deemed to have been fully earned as of the effective
date of the Change of Control based upon achievement of relevant performance
goals or based on performance at the “target” level (either in full or pro rata
based upon the length of time (in days) within the performance period that has
elapsed prior to the Change of Control), and any limitations or other
restrictions shall lapse and there shall be a payout to Participants within
sixty (60) days following the Change of Control (unless a later date is required
by Section 409A of the Code).  Any Options or SARs shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Agreement.

 

(iii)                                For the purposes of this Section 10(c), an
Option, SAR, Restricted Stock, Restricted Stock Unit Award or Other Stock-Based
Award shall be considered assumed or substituted for if following the Change of
Control the Award confers the right to purchase or receive, for each Share
subject to the Option, SAR, Restricted Stock, Restricted Stock Unit Award or
Other Stock-Based Award immediately prior to the Change of Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting the Change of Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the transaction constituting a Change of Control
is not solely common stock of the successor company or the parent of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Option, SAR, Restricted Stock, Restricted Stock Unit Award or Other Stock-Based
Award, for each Share subject thereto, will be solely common stock of the
successor company or the parent of the successor company with a fair market
value substantially equal to the per Share consideration received by holders of
Shares in the transaction constituting a Change of Control.  The determination
of whether fair market value is substantially equal shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Acceleration for Other Reasons.  Regardless
of whether an event has occurred as described in Section 10(c) above, and
subject to Section 9(b) as to Performance-Based Awards, the Committee may in its
sole discretion at any time determine that, upon the termination of service of a
Participant for any reason, or the occurrence of a Change of Control, all or a
portion of such Participant’s Options or SARs shall become fully or partially
exercisable, that all or a part of the restrictions on all or a portion of the
Participant’s outstanding Awards shall lapse, and/or that any performance-based
criteria with respect to any Awards held by that Participant shall be deemed to
be wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, declare. The Committee may discriminate among
Participants and among Awards made to a Participant in exercising its discretion
pursuant to this Section 10(d).

 

(e)                                  Substitute Awards. The Committee may grant
Awards under the Plan in substitution for stock and stock-based awards held by
employees of another entity who become employees of the Company or an Affiliate
as a result of a merger or consolidation of the former employing entity with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or stock of the former employing corporation. The Committee may direct
that the substitute awards be made on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

(f)                                   Existing Awards.  Notwithstanding anything
to the contrary contained herein, subject to Sections 10 and 27 and unless
otherwise provided in an Award Agreement, with respect to any Awards granted
prior to August 19, 2015, in the event there occurs a Change of Control, (i) the
Participants shall have the right to exercise or settle from and after the date
of the Change of Control any Option, Stock Appreciation Right or Restricted
Stock Unit held by such Participant in whole or in part, notwithstanding that
such Option, Stock Appreciation Right or Restricted Stock Unit may not be fully
exercisable or vested, and (ii) any and all restrictions on any Participants’
Other Stock-Based Award shall lapse and such stock shall immediately vest in the
Participants, notwithstanding that the Other Stock-Based Award was unvested.

 

11.                               Confidentiality and Non-Competition

 

By accepting an Award under the Plan and as a condition to the exercise or
settlement of Options, Stock Appreciation Rights or Restricted Stock Units and
the enjoyment of any of the benefits of the Plan and the applicable Award
Agreement, each Participant agrees as follows:

 

(a)                                 Confidentiality.  During the period that
each Participant provides Services (or the Participant’s engaging in any other
activity with or for the Company) and for a two year period thereafter, such
Participant shall treat and safeguard as confidential and secret all
Confidential Information received by such Participant at any time.  Without the
prior written consent of the Company, except as required by law, such
Participant will not disclose or reveal any Confidential Information to any
third party whatsoever or use the same in any manner except in connection with
the businesses of the Company and its Subsidiaries.  In the event that a
Participant is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
other process) to disclose (i) any Confidential Information or (ii) any
information relating to his opinion, judgment or recommendations concerning the
Company or its Subsidiaries as developed from the Confidential Information, each
Participant will provide the Company with prompt written notice of any such
request or requirement so that the Company may seek an appropriate protective
order or waive compliance with the provisions contained herein.  If, failing the
entry of a protective order or the receipt of a waiver hereunder, such
Participant is, in the reasonable opinion of his counsel, compelled to disclose
Confidential Information, such Participant shall disclose only that portion and
will

 

17

--------------------------------------------------------------------------------


 

exercise best efforts to obtain assurances that confidential treatment will be
accorded such Confidential Information.

 

(b)                                 Non-Competition.

 

(i)                                     During the period that each Participant
provides Services to the Company or its Subsidiaries, and for a two-year period
thereafter, such Participant shall not, without prior written consent of the
Committee, do, directly or indirectly, any of the following: (A) own, manage,
control or participate in the ownership, management, or control of, or be
employed or engaged by or otherwise affiliated or associated with, any other
corporation, partnership, proprietorship, firm, association or other business
entity, or otherwise engage in any business which competes with the business of
the Company or any of its Subsidiaries (as such business is conducted during the
term such Participant provides Services to the Company or its Subsidiaries) in
the geographical regions in which such business is conducted; provided, however,
that the ownership of a maximum of one percent of the outstanding stock of any
publicly traded corporation shall not violate this covenant; or (B) employ,
solicit for employment or assist in employing or soliciting for employment any
present, former or future employee, officer or agent of the Company or any of
its Subsidiaries.

 

(ii)                                  In the event any court of competent
jurisdictions should determine that the foregoing covenant of non-competition is
not enforceable because of the extent of the geographical area or the duration
thereof, then the Company and the affected Participant hereby petition such
court to modify the foregoing covenant to the extent, but only to the extent,
necessary to create a covenant which is enforceable in the opinion of such
court, with the intention of the parties that the Company shall be afforded the
maximum enforceable covenant of non-competition which may be available under the
circumstances and applicable law.

 

(c)                                  Failure to Comply.  Each Participant
acknowledges that remedies at law for any breach by him of this Section 11 may
be inadequate and that the damages resulting from any such breach are not
readily susceptible to being measured in monetary terms.  Accordingly, each
Participant acknowledges that upon his or her violation of any provision of this
Section 11, the Company will be entitled to immediate injunctive relief and may
obtain an order restraining any threatened or future breach.  Each Participant
further agrees, subject to the proviso at the end of this sentence, that if he
or she violates any provisions of this Section 11, such Participant shall
immediately forfeit any rights and benefits under the Plan and shall return to
the Company any unexercised Options and forfeit the rights under any other
Awards and shall return any Shares held by such Participant received upon
exercise of any Option or the vesting of Shares underlying an Award granted
hereunder, together with any proceeds from sales of any Shares received upon
exercise of such Options or the vesting of Shares underlying an Award; provided,
however, that upon violation of subsection (b) of this Section 11, the
forfeiture and return provisions contained in this sentence shall apply only to
Awards under which underlying Shares have become exercisable or vested, and in
any such case the proceeds of sales therefrom, during the two year period
immediately prior to termination of the Participant’s Services.  Nothing in this
Section 11 will be deemed to limit, in any way, the remedies at law or in equity
of the Company, for a breach by a Participant of any of the provisions of this
Section 11.

 

(d)                                 Notice.  Each Participant agrees to provide
written notice of the provisions of this Section 11 to any future employer of
such Participant, and the Company expressly reserves the right to provide such
notice to such Participant’s future employer(s).

 

18

--------------------------------------------------------------------------------


 

(e)                                  Severability.  If any provisions or part of
any provision of this Section 11 is held for any reason to be unenforceable,
(i) the remainder of this Section 11 shall nevertheless remain in full force and
effect and (ii) such provision or part shall be deemed to be amended in such
manner as to render such provision enforceable.

 

12.                               “Lockup” Agreement

 

The Committee may in its discretion specify upon granting an Award that upon
request of the Company or the underwriters managing any underwritten offering of
the Company’s securities, the Participant shall agree in writing that for a
period of time (not to exceed 180 days) from the effective date of any
registration of securities of the Company, the Participant will not sell, make
any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any Shares issued pursuant to the exercise and settlement of such
Award, without the prior written consent of the Company or such underwriters, as
the case may be.

 

13.                               Limitation of Liability

 

Each member of the Committee shall be entitled to, in good faith, rely or act
upon any report or other information furnished to him or her by any officer or
other employee of the Company or any Subsidiary or Affiliate, the Company’s
independent certified public accountants, or other professional retained by the
Company to assist in the administration of the Plan.  No member of the
Committee, nor any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.

 

14.                               Amendments or Termination

 

(a)                                 The Board or the Committee may terminate or
discontinue the Plan at any time.  The Board or the Committee may amend, modify
or alter the Plan at any time, but no amendment, modification or alteration
shall be made which, (i) without the approval of the shareholders of the
Company, would (except as is provided in Section 10 of the Plan), increase the
total number of Shares reserved for the purposes of the Plan, change the maximum
number of Shares for which Awards may be granted to any Participant or modify
the Plan in any other way to the extent shareholder approval is required by the
rules of any stock exchange or market or quotation system on which the Shares
are traded, listed or quoted, or (ii) without the consent of a Participant,
would impair any of the rights or obligations under any Award theretofore
granted to such Participant under the Plan.  Notwithstanding anything to the
contrary herein, neither the Committee nor the Board may amend, alter or
discontinue the provisions relating to Section 10(b) of the Plan after the
occurrence of a Change of Control.

 

(b)                                 Except as provided in Section 10 of the Plan
or expressly provided under the Plan, any amendment, modification, termination
or discontinuance of the Plan shall not affect Awards previously granted, and
such Awards shall remain in full force and effect as if the Plan had not been
amended, modified, terminated or discontinued, unless such amendment,
modification, termination or discontinuance would not impair any of the rights
or obligations under any Award or unless mutually agreed otherwise between the
Participant and the Company, which agreement shall be in writing and signed by
the Participant and the Company.

 

19

--------------------------------------------------------------------------------


 

15.                               International Participants

 

The Committee may delegate to another committee, as it may appoint, the
authority to take any action consistent with the terms of the Plan, either
before or after an Award has been granted, which such other committee deems
necessary or advisable to comply with any government laws or regulatory
requirements of a non-U.S. jurisdiction, including but not limited to, modifying
or amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to the Plan.  In addition, under all
circumstances, the Committee may make non-substantive administrative changes to
the Plan as to conform with or take advantage of governmental requirements,
statutes or regulations.

 

16.                               No Right to Continued Employment or Service

 

Neither the Plan nor the granting of an Award under the Plan shall impose any
obligation on the Company, a Subsidiary or any Affiliate to continue the
employment or Service of a Participant or lessen or affect the Company’s,
Subsidiary’s or Affiliate’s right to terminate the employment or service of such
Participant.

 

17.                               Not Compensation for Benefit Plans

 

No Award payable under the Plan shall be deemed salary or compensation for the
purpose of computing benefits under any benefit plan or other arrangement of the
Company for the benefit of its employees or directors unless the Company shall
determine otherwise.

 

18.                               Unfunded Status of Awards

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Company’s obligations under the
Plan to deliver cash, Shares, other Awards, or other property pursuant to any
Award, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.

 

19.                               Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor its submission to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of options
and other awards otherwise than under the Plan, and such arrangements may be
either applicable generally or only in specific cases.

 

20.                               Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

20

--------------------------------------------------------------------------------


 

21.                               Nontransferability of Awards

 

Except as provided in Section 7(g) of the Plan, an Award shall not be
transferable or assignable by the Participant otherwise than by will or by the
laws of descent and distribution.  During the lifetime of a Participant, an
Award shall be exercisable only by such Participant.  An Award exercisable after
the death of a Participant may be exercised by the legatees, personal
representatives or distributees of the Participant.  Notwithstanding anything to
the contrary herein, the Committee, in its sole discretion, shall have the
authority to waive this Section 21 or any part hereof (except with respect to
ISOs) to the extent that this Section 21 or any part hereof is not required
under the rules promulgated under any law, rule or regulation applicable to the
Company.

 

22.                               No Rights to Awards, No Shareholder Rights

 

No Participant or employee shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Participants
and employees.  Unless otherwise expressly provided herein or in the Award
Agreement, no Award shall confer on any Participant any rights to dividends or
other rights of a shareholder with respect to Shares subject to an Award unless
and until Shares are duly issued or transferred to the Participant in accordance
with the terms of the Award and, if applicable, the satisfaction of any other
conditions imposed by the Committee pursuant to the Plan.

 

23.                               No Fractional Shares

 

No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, including on account of any action under Section 10 of the Plan.  In the
case of Awards to Participants, the Committee shall determine, in its
discretion, whether cash, other Awards, scrip certificates (which shall be in a
form and have such terms and conditions as the Committee in its discretion shall
prescribe) or other property shall be issued or paid in lieu of such fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

24.                               Compliance with Legal and Trading Requirements

 

The Plan, the granting, exercising and settlement of Awards thereunder, and the
other obligations of the Company under the Plan and any Award Agreement, shall
be subject to all applicable federal, state and local laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.  The Committee shall have the right to require any Participant
to comply with timing or other restrictions with respect to the settlement or
exercise of any Award, including a window-period limitation, in the discretion
of the Committee.  All certificates for Shares delivered under the Plan pursuant
to any Award shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange or market or quotation system upon which the Shares are then listed,
traded or quoted, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.  No Award granted hereunder
shall be construed as an offer to sell securities of the Company, and no such
offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would comply with all
applicable requirements of the U.S. federal securities laws and any other laws
to which such offer, if made, would be subject.  The Company, in its discretion,
may postpone the issuance or delivery of

 

21

--------------------------------------------------------------------------------


 

Shares under any Award until completion of such stock exchange or market or
quotation system listing or registration or qualification of such Shares or
other required action under any state, federal or local law, rule or regulation
as the Company may consider appropriate, including the Securities Act and the
Act, and may require any Participant to make such representations and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of Shares in compliance with applicable laws, rules and
regulations.  No provisions of the Plan shall be interpreted or construed to
obligate the Company to register any Shares under federal, state or local law.

 

25.                               Severability

 

If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

 

26.                               Choice of Law

 

The Plan and all Award Agreements shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed in the State of Texas without regard to conflict of laws
principles.

 

27.                               Conflict

 

To the extent the provisions of the Plan conflicts with the terms and conditions
of any written agreement between the Company and a Participant (including the
vesting or settlement of any Awards upon termination of employment, whether by
Change of Control or any analogous term or otherwise), the terms and conditions
of such agreement shall control.

 

28.                               Effectiveness of the Plan; Term

 

The Plan shall be effective on August 19, 2008.  The Plan shall continue in
effect until August 19, 2018 unless sooner terminated under Section 14 of the
Plan.

 

29.                               Section 409A of the Code

 

Notwithstanding any other provision of the Plan or an Award Agreement to the
contrary, to the extent that the Committee determines that any Award granted to
a U.S. taxpayer under the Plan is subject to Section 409A of the Code, it is the
intent of the parties to the applicable Award Agreement that such Award
Agreement incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code and that such Award
Agreement and the terms of the Plan as applicable to such Award be interpreted
and construed in compliance with Section 409A of the Code and the Treasury
regulations and other interpretive guidance issued thereunder.  Notwithstanding
the foregoing, the Company shall not be required to assume any increased
economic burden in connection therewith.

 

22

--------------------------------------------------------------------------------


 

30.                               Section 457A of the Code

 

It is the intent of the Company that the Plan and all Awards made to U.S.
taxpayers hereunder will comply with Section 457A of the Code and the provisions
of the Plan and any Award Agreement shall be interpreted and construed
consistent with this intent.  Notwithstanding the foregoing, in the event an
Award is found not to comply with Section 457A, the Company shall not be
required to assume any increased economic burden in connection therewith.

 

31.                               Notices

 

All notices or other communications by a Participant to the Committee, the Board
or the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Committee at the location,
or by the person, designated by the Committee for the receipt thereof. 
Notwithstanding anything to the contrary contained in the Plan, notices and
other elections under the Plan may be delivered or made electronically, in the
discretion of the Committee.  In addition, in the discretion of the Committee,
Shares otherwise deliverable under the Plan may be delivered or otherwise
evidenced through book entry or other electronic format without the need to
deliver an actual Share certificate; provided, however, an actual Share
certificate shall be delivered if requested by the Participant.

 

32.                               Clawback Policy

 

Notwithstanding any other provision of the Plan or an Award Agreement to the
contrary, acceptance by any Participant of any Award granted pursuant to the
Plan constitutes such Participant’s acknowledgement and agreement that all
Awards made pursuant to the Plan shall be subject to (a) Section 304 of the
Sarbanes Oxley Act of 2002 and (b) to the extent required under the rules and/or
regulations issued pursuant to the Dodd-Frank Act of 2010, any clawback policy
adopted by the Company pursuant to such rules and/or regulations.

 

23

--------------------------------------------------------------------------------